







SECOND AMENDMENT TO CREDIT AGREEMENT
This Second Amendment to Credit Agreement dated as of March 21, 2018 (this
“Amendment”), is made by and among American AgCredit, FLCA, in its capacity as
agent under the Credit Agreement referred to below (in such capacity, “Agent”),
the “Lenders” under and as defined in such Credit Agreement, Crimson Wine Group,
Ltd., a Delaware corporation, Pine Ridge Winery, LLC, Chamisal Vineyards, LLC
and Double Canyon Vineyards, LLC, each, a Delaware limited liability company
(collectively “Borrowers” and each, a “Borrower” and, together with any other
“Credit Party” under and as defined in the Credit Agreement, the “Credit
Parties”), with reference to the following:
RECITALS
A.    Agent, Lenders, and the Credit Parties are parties to that certain Credit
Agreement, dated as of March 22, 2013, as amended by that certain First
Amendment to Credit Agreement, dated as of October 19, 2015 (as it may be
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”).
B.    The Credit Parties have requested that Agent and Lenders agree to amend
the terms of the Credit Agreement, and Agent and Lenders are willing to do so on
the terms and conditions set forth in this Amendment.
In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
ARTICLE I
ACKNOWLEDGMENTS AND AGREEMENTS
Section 1.1    Affirmation of Recitals; Defined Terms. Each Credit Party
acknowledges and confirms that each of the recitals set forth above is true and
correct. Capitalized terms used in this Amendment without being defined shall
have the meaning given to those terms in the Credit Agreement (including any new
or modified terms arising out of this Amendment).
Section 1.2    Outstanding Indebtedness. Each Credit Party acknowledges and
confirms that all amounts owed by the Credit Parties to Agent and Lenders under
the Loan Documents are duly and validly owing and that such amounts are not
subject to any defense, counterclaim, recoupment or offset of any kind.
ARTICLE II    
AMENDMENTS TO CREDIT AGREEMENT
Section 2.1    Amendments – Section 1.01 (Defined Terms). Section 1.01 of the
Credit Agreement is amended as follows:
(a)    The following defined terms, and their accompanying definitions, are
amended and restated as follows:




1
[2nd Amendment – Crimson Wine Group]

--------------------------------------------------------------------------------





“Applicable Margins” means, with respect to Revolving Loans, Term Revolving
Loans, the Term Loan, the Revolving Loan Unused Line Fee, and the Term Revolving
Loan Unused Line Fee, the respective credit spreads per annum set forth in the
performance pricing grid set forth below, in accordance with the parameters for
calculation and adjustment of such amount also set forth below.
PERFORMANCE PRICING GRID –
REVOLVING LOAN, TERM REVOLVING LOANS, TERM LOAN AND UNUSED LINE FEES




Tier


Leverage Ratio


Revolving
Loan
LIBOR
Margin


Revolving
Loan
Base
Rate Margin


Revolving
Loan
Unused Line
Fee


 Term Revolving Loan/Term Loan
LIBOR
Margin


Term Revolving Loan/Term Loan Base
Rate
Margin


Term Revolving
Loan
Unused Line
Fee


1
< 2.50
1.25%
0.10%
0.15%
1.375%
0.10%
0.15%
2
≥ 2.50 < 3.50
1.50%
0.25%
0.20%
1.625%
0.25%
0.20%
3
≥ 3.50 < 4.50
1.75%
0.375%
0.225%
1.875%
0.375%
0.225%
4
≥ 4.50
2.00%
0.50%
0.25%
2.125%
0.50%
0.25%
 
 
 
 
 
 
 
 

The Applicable Margins shall be determined and adjusted on the date (each a
“Rate Calculation Date”) that is the first day of the month commencing after the
date on which Borrowers provide the quarterly Compliance Certificate regarding
the Leverage Ratio in accordance with the provisions of Section 7.01 (each a
“Certificate Delivery Date”); provided that (a) the Applicable Margins during
the period commencing on the Closing Date and continuing through the date of
delivery of the Compliance Certificate for the period ending March 31, 2013
shall be at Tier 3, and (b) if Borrowers fail to provide the Compliance
Certificate to Agent for any fiscal quarter as required by and within the time
limits set forth in Section 7.01, then the Applicable Margins from the
applicable date of such failure shall be based on Tier 4 until the first day of
the month occurring after the appropriate Compliance Certificate is provided,
whereupon the applicable tier shall be determined by the then current Leverage
Ratio. In addition, if an Event of Default occurs, then during the continuation
thereof, the Applicable Margin shall be based on Tier 4 until such Event of
Default is cured or waived. Except to the extent otherwise provided above, each
Applicable Margin shall be effective from one Rate Calculation Date until the
next Rate Calculation Date.
Agent, at its option, may adjust the Applicable Margins on each Reset Date to
reflect the increase or decrease (in a like amount of basis points) between the
Current Cost of Funds as of the applicable Reset Date, as determined by Agent
(which determination shall be conclusive absent manifest error), and the Prior
Cost of Funds. Each such adjustment shall become effective as of the applicable
Reset Date.


If any financial statement or Compliance Certificate delivered pursuant to
Section 7.01 is inaccurate, and such inaccuracy, if corrected, would have led to
the imposition of a higher Applicable Margin for any period than the Applicable
Margin applied for that period, then (i) Borrowers shall immediately deliver to
Agent a corrected financial statement and a corrected Compliance Certificate




2
[2nd Amendment – Crimson Wine Group]



--------------------------------------------------------------------------------





for that period, (ii) the Applicable Margin shall be determined based on the
corrected Compliance Certificate for that period, and (iii) Borrowers shall
immediately pay to Agent (for the account of the Lenders that hold the
Commitments and Loans at the time such payment is received, regardless of
whether those Lenders held the Commitments and Loans during the relevant period)
the accrued additional interest owing as a result of such increased Applicable
Margin for that period. This paragraph shall not limit any rights or remedies of
Agent or Lenders under any Loan Document and shall survive the termination of
this Agreement until the payment in full in cash of the aggregate outstanding
principal balance of the Loans.


“Revolving Loan Termination Date” means the earlier to occur of: (a) March 31,
2023; and (b) the date on which the Commitments terminate in accordance with the
provisions of this Agreement.


“Term Loan Maturity Date” means the earlier of (a) March 31, 2033 or (b) the
date on which the entire principal balance of the Loans is required to be paid
in full, by acceleration or otherwise, under this Agreement or any of the other
Loan Documents.


“Term Revolving Loan Conversion Date” means March 31, 2023.


“Term Revolving Loan Termination Date” means the earlier to occur of:
(a) March 31, 2023; (b) the Term Revolving Loan Conversion Date, and (c) the
date on which the Commitments terminate in accordance with the provisions of
this Agreement.


(b)    The following defined terms are added, in appropriate alphabetical order:
“Current Cost of Funds” means as of any applicable date, the amount specified by
Agent as representing the amount by which (a) the all-in one (1) month LIBOR
Floating Note Rate cost of funds applicable to the Farm Credit Lenders as
indicated by the Farm Credit Funding Corporation exceeds (b) the one (1) month
LIBOR Rate.


“Farm Credit Lender” means a lending institution chartered or otherwise
organized and existing pursuant to the provisions of the Farm Credit Act of 1971
and under the regulation of the Farm Credit Administration.


“LIBOR Floating Note Rate” means, as of any date, the estimated funding cost
(not the actual sale price), including standard underwriting fees, for new farm
credit debt securities with a three year Floating Rate Note indication issued
into the primary market based on market observations on such date indicated at
approximately 9:30 a.m. Eastern time; provided that such indications represent
the Farm Credit Funding Corporation’s best estimate of the cost of new debt
issues based on a combination of daily surveys of selected farm credit selling
group members (participating bond dealers) and ongoing monitoring of the fixed
income markets for actual, recent, primary market issuance by other
government-sponsored similar bonds and notes and pricing within related
derivative markets, particularly the interest rate swap market. Historical
information relating to such funding costs is available, for the prior week, on
the Farm Credit Funding Corporation’s website




3
[2nd Amendment – Crimson Wine Group]



--------------------------------------------------------------------------------





(http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the
“Output” tab of the most recent spreadsheet.


“Prior Cost of Funds” means 4 basis points, which is the amount specified by
Agent as representing the amount by which (a) the all-in one (1) month LIBOR
Floating Note Rate cost of funds applicable to the Farm Credit Lenders as
indicated by the Farm Credit Funding Corporation exceeds (b) the one (1) month
LIBOR Rate as of March 16, 2018.


“Reset Date” means each of April 1, 2021, April 1, 2024, and April 1, 2027.


ARTICLE III    
CONDITIONS TO EFFECTIVENESS
Section 3.1    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions:
(a)    receipt by Agent of duly executed counterparts of this Amendment from
each Credit Party and all Lenders; and
(b)    satisfaction of all conditions precedent set forth in any closing
checklist or schedule of documents delivered by Agent to Borrowers and payment
of any fees set forth in any fee letters contemplated therein; and
(c)    if required by Agent, Borrowers shall have paid all reasonable and
documented out-of-pocket costs and expenses of Agent and Lenders in connection
with this Amendment, the Loan Documents and the transactions contemplated hereby
including an estimate of such costs anticipated in connection with closing (it
being understood that if Agent elects not to require payment prior to closing,
Borrowers shall promptly pay such amounts upon being billed therefor by Agent).
ARTICLE IV    
MISCELLANEOUS
Section 4.1    Representations and Warranties. Each Credit Party hereby
represents and warrants to Agent and Lenders that, as of the date hereof, (a)
each Credit Party has the legal power and authority to execute and deliver this
Amendment; (b) the officers of each Credit Party executing this Amendment have
been duly authorized to execute and deliver the same and bind each Credit Party
with respect to the provisions hereof; (c) the execution and delivery hereof by
each Credit Party and the performance and observance by each Credit Party of the
provisions hereof do not violate or conflict with any organizational document of
any Person party hereto or any law applicable to any Credit Party or result in a
breach of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against any Credit Party;
(d)  no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof; (e) no Credit Party is
aware of any claim or offset against, or defense or counterclaim to, any of
their obligations or liabilities under the Credit Agreement or any other Loan
Document; (f)




4
[2nd Amendment – Crimson Wine Group]



--------------------------------------------------------------------------------





this Amendment and each document executed by any Credit Party in connection
herewith constitute the valid and binding obligations of the applicable Credit
Party, enforceable against such Credit Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability; and (g) each of
the representations and warranties made by such Credit Party in the Credit
Agreement and in the other Loan Documents is true and correct in all material
respects on and as of such date to the same extent as though made on and as of
such date, except to the extent that any thereof expressly relate to an earlier
date, in which case, such representations and warranties were true and correct
in all material respects on and as of such earlier date.
Section 4.2    Release. Each Credit Party hereby releases, remises, acquits and
forever discharges Agent and each of Lenders and their respective employees,
agents, representatives, consultants, attorneys, fiduciaries, officers,
directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions
(collectively, the “Released Parties”), from any and all actions and causes of
action, judgments, executions, suits, debts, claims, demands, liabilities,
obligations, damages and expenses of any and every character, known or unknown,
direct and/or indirect, at law or in equity, of whatsoever kind or nature, for
or because of any matter or things done, omitted or suffered to be done by any
of the Released Parties prior to and including the effectiveness of this
Amendment, and in any way directly or indirectly arising out of or in any way
connected to the Credit Agreement or the Loan Documents (collectively, the
“Released Matters”). Each Credit Party acknowledges that the agreements in this
paragraph are intended to be in full satisfaction of all or any alleged injuries
or damages arising in connection with the Released Matters.
Each Credit Party hereby waives the provisions of any statute or doctrine to the
effect that a general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor. Without limiting the generality of the foregoing, each Credit Party
hereby waives the provisions of any statute that prevents a general release from
extending to claims unknown by the releasing party, including Section 1542 of
the California Civil Code which provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Each Credit Party acknowledges and understands the rights and benefits conferred
by such a statute or doctrine and the risks associated with waiver thereof, and
after receiving advice of counsel, hereby consciously and voluntarily waives,
relinquishes and releases any and all rights and benefits available thereunder,
insofar as they apply, or may be construed to apply, to each release set forth
herein or contemplated hereby. In so doing, each Credit Party expressly
acknowledges and understands that it may hereafter discover facts in addition to
or different from those that it now believes to be true with respect to the
subject matter of the disputes, claims and other matters released herein, but
expressly agrees that it has taken these facts and possibilities into account in
electing to make and to enter into this release, and that the releases given
herein shall be and remain in effect




5
[2nd Amendment – Crimson Wine Group]



--------------------------------------------------------------------------------





as full and complete releases notwithstanding the discovery or existence of any
such additional or different facts or possibilities.
This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. Each
Credit Party acknowledges that the release contained herein constitutes a
material inducement to Agent and each of the Lenders to enter into this
Amendment and that Agent and those Lenders would not have done so but for
Agent’s and each Lender’s expectation that such release is valid and enforceable
in all events.
Section 4.3    Covenant Not to Sue. Each Credit Party, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any Released Matter.
If any Credit Party or any of its successors, assigns or other legal
representatives violates the foregoing covenant, such Credit Party, for itself
and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Released Party may sustain as a result of
such violation, all attorneys’ fees and costs incurred by any Released Party as
a result of such violation.
Section 4.4    Loan Documents Unaffected. Except as otherwise specifically
provided herein, all provisions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect and be unaffected hereby. The
parties hereto acknowledge and agree that this Amendment constitutes a “Loan
Document” under the terms of the Credit Agreement.
Section 4.5    Guarantor Acknowledgement. Any Guarantor, by signing this
Amendment:
(a)    consents and agrees to and acknowledges the terms of this Amendment;
(b)    acknowledges and agrees that all of the Loan Documents to which Guarantor
is a party or otherwise bound shall continue in full force and effect and that
all of Guarantor’s obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment;
(c)    represents and warrants to Agent and Lenders that all representations and
warranties made by Guarantor and contained in this Amendment or any other Loan
Document to which it is a party are true and correct in all material respects on
and as of the date of this Amendment to the same extent as though made on and as
of such date, except to the extent that any thereof expressly relate to an
earlier date; and
(d)    acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, Guarantor’s consent to this Amendment
is not required under the terms of the Credit Agreement or any other Loan
Document or as a matter of law, and (ii) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
Guarantor to any future amendments




6
[2nd Amendment – Crimson Wine Group]



--------------------------------------------------------------------------------





to, modifications of, consents under, or forbearances or waivers with regard to,
the Credit Agreement.
Section 4.6    Costs, Expenses and Taxes.    Borrowers agree to pay on demand
all reasonable and documented out-of-pocket costs and expenses of Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder, including the reasonable and documented
fees and out-of-pocket expenses of counsel for Agent with respect thereto and
with respect to advising Agent as to its rights and responsibilities hereunder
and thereunder. Borrowers further agree to pay on demand all reasonable and
documented out-of-pocket costs and expenses, if any (including reasonable and
documented counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Amendment
and any other instruments and documents to be delivered hereunder, including
reasonable and documented counsel fees and expenses in connection with the
enforcement of rights under this section. In addition, Borrowers shall pay any
and all stamp and other taxes payable or determined to be payable in connection
with the execution and delivery of this Amendment and any other instruments and
documents to be delivered hereunder, and agrees to save Agent harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes. The foregoing agreements shall be in addition to and
not in lieu of any similar obligations under the Loan Documents.
Section 4.7    No Other Promises or Inducements. There are no promises or
inducements that have been made to any party hereto to cause such party to enter
into this Amendment other than those that are set forth in this Amendment. This
Amendment has been entered into by each Credit Party freely, voluntarily, with
full knowledge, and without duress, and, in executing this Amendment, no Credit
Party is relying on any other representations, either written or oral, express
or implied, made to any Credit Party by Agent or any Lender. Each Credit Party
agrees that the consideration received by each Credit Party under this Amendment
has been actual and adequate.
Section 4.8    No Course of Dealing. Each Credit Party acknowledges and agrees
that, (a) this Amendment is not intended to, nor shall it, establish any course
of dealing between the Credit Parties, Agent and Lenders that is inconsistent
with the express terms of the Credit Agreement or any other Loan Document, (b)
notwithstanding any course of dealing between the Credit Parties, Agent and
Lenders prior to the date hereof, except as set forth herein, Lenders shall not
be obligated to make any Loan, except in accordance with the terms and
conditions of this Amendment and the Credit Agreement, and (c) neither Agent nor
Lenders shall be under any obligation to forbear from exercising any of their
respective rights or remedies upon the occurrence of any Default or Event of
Default other than those that have been waived under this Amendment. Nothing
herein modifies the agreements among Agent and Lenders with respect to the
exercise of their respective rights and remedies under the terms of the Credit
Agreement.
Section 4.9    No Waiver. Each Credit Party acknowledges and agrees that (a)
except as expressly provided herein, this Amendment shall not operate as a
waiver of any right, power or remedy of Agent or Lenders under the Credit
Agreement or any other Loan Document, nor shall it constitute a continuing
waiver at any time, and (b) nothing herein shall in any way prejudice the




7
[2nd Amendment – Crimson Wine Group]



--------------------------------------------------------------------------------





rights and remedies of Agent or Lenders under the Credit Agreement, any Loan
Document or applicable law. In addition, Agent and Lenders shall have the right
to waive any condition or conditions set forth in this Amendment, the Credit
Agreement or any other Loan Document, in their sole discretion, and any such
waiver shall not prejudice, waive or reduce any other right or remedy that Agent
or Lenders may have against any Credit Party.
Section 4.10    Reaffirmation. Each Credit Party, as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such Credit Party
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (a) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (b) to the extent such Person granted liens on or security
interests in any of its property pursuant to any such Loan Document as security
for the Obligations under or with respect to the Loan Documents, ratifies and
reaffirms such grant of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby. Each Credit Party hereby acknowledges that each of the Loan
Documents remains in full force and effect and is hereby ratified and
reaffirmed. The execution of this Amendment shall not operate as a waiver of any
right, power or remedy of Agent or any Lender, constitute a waiver of any
provision of any of the Loan Documents or serve to effect a novation of the
Obligations. Each Credit Party acknowledges that all references in the Credit
Agreement to the “Agreement” or the “Credit Agreement” shall mean the Credit
Agreement, as amended hereby, and all references in the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as amended hereby.
Section 4.11    Modification; Waiver. This Amendment may not be modified orally,
but only by an agreement in writing signed by the parties hereto. Any provision
of this Amendment can be waived, amended, supplemented or modified by written
agreement of the parties hereto.
Section 4.12    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS.
Section 4.13    Entire Agreement. This Amendment sets forth the entire agreement
and understanding among the parties as to the subject matter hereof and merges
and supersedes all prior discussions, agreements, and undertakings of every kind
and nature among them with respect to the subject matter hereof.
Section 4.14    Counterparts; Facsimile or Electronic Transmission of Signature.
This Amendment may be executed by one or more of the parties to this Amendment
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. The manual
signature of any party hereto that is transmitted to any other party or its
counsel by facsimile or electronic transmission shall be deemed for all purposes
to be an original signature.




8
[2nd Amendment – Crimson Wine Group]



--------------------------------------------------------------------------------





Section 4.15    Severability of Provisions; Captions; Attachments;
Interpretation. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The captions to Sections and subsections herein are inserted
for convenience only and shall be ignored in interpreting the provisions of this
Amendment. Each schedule or exhibit attached to this Amendment shall be
incorporated herein and shall be deemed to be a part hereof. Words in the
singular include the plural and words in the plural include the singular. Use of
the term “includes” or “including,” shall mean “including, but not limited to.”
Section 4.16    JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM HEREIN
[Remainder of page intentionally left blank; signatures begin on following
page.]






9
[2nd Amendment – Crimson Wine Group]



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
BORROWERS:
CRIMSON WINE GROUP, LTD., a Delaware corporation


By: /s/ Shannon McLaren
Name: Shannon McLaren
Title: Chief Financial Officer
                
PINE RIDGE WINERY, LLC
CHAMISAL VINEYARDS, LLC
DOUBLE CANYON VINEYARDS, LLC,
each, a Delaware limited liability company


By: /s/ Shannon McLaren
Name: Shannon McLaren
Title: Chief Financial Officer






























Signature Page 1


    
[2nd Amendment – Crimson Wine Group]

--------------------------------------------------------------------------------







AMERICAN AGCREDIT, FLCA,
as Agent and Lender


By: /s/ Edwin A. Adams, Jr.
Name: Edwin A. Adams, Jr.
Title: Vice President




























































Signature Page 2


    
[2nd Amendment – Crimson Wine Group]